Title: To Alexander Hamilton from Daniel Jackson, 26 February 1800
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Newport 26th. Feby. 1800
          
          Lieut. Levingston, being on the sick list, I have given him leave to proceed to New York to consult his old Physician, and he wishes to obtain your consent to tarry untill, his recovery to health.
          Your granting him this request will not injur the service much, as there is two Officers with the Company at Fort Adams.
          Sir, I remain your huml. Servant.
          
            D. Jackson
          
          Major General A. Hamilton New-York
        